UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22299 RENN Global Entrepreneurs Fund, Inc. (Exact name of Registrant as specified in charter) 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Address of principal executive offices) 214-891-8294 (Registrant’s telephone number, including area code) Russell Cleveland President and CEO RENN Capital Group, Inc. 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Name and address of agent for service of process) 214-891-8294 (Agent’s telephone number, including area code) Copy to: Steven B. Boehm, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Ave. N.W. Washington, DC 20004-2415 Date of fiscal year end: December 31, 2009 December 31, 2009 (Date of reporting period) Item 1. Annual Report to Shareholders Annual Report to the Shareholders of RENN Global Entrepreneurs Fund, Inc. December 31, 2009 Dear Shareholder, The big questions facing investors today are:(i) how do we achieve long-term success in a short-term world, and (ii) how do we take advantage of opportunities yet manage risks?As portfolio managers, we are addressing these questions by implementing our strategy “The Entrepreneurial Difference.” The Fund has now completed six months as a registered non-diversified closed-end fund, having formerly operated as a Business Development Company.Shareholders voted to change the name to RENNGlobal Entrepreneurs Fund, Inc.If the past can tell us about the future, we know that superior returns come from investing in successful entrepreneurial companies and staying with them for a long period of time.Today, a very large number of entrepreneurs reside in the United States and China.Thus, we direct our attention primarily to those two countries. In the previous six-month report we detailed how we were adding US-traded Chinese companies to the portfolio.There are now nine Chinese companies in our portfolio representing 38% of the total assets.China remains the fastest growing country in the world, and this should continue for years to come.As of December 31, 2009, your portfolio had unrealized gains in 7 of the 9 Chinese holdings.The Fund only invests in Chinese companies that have met or are expected to meet US listing standards. Many of the US portfolio companies are showing good growth in earnings.Among these are Access Plans, Inc. (OTC:ALHC), Global Axcess, Inc. (OTC:GAXC), and Bovie Medical (NYSE:BVX).The extensive work continues on legacy issues seeking to realize value.Integrated Security Systems, Inc. (OTC:ISSI) would be in this category.Additionally, a merger partner for CaminoSoft Corp. (OTC:CMSF) is being sought to realize some benefits from this public company shell. A new US portfolio position has been added in PHC, Inc. (NYSE:PHC), a company which specializes in treating mental disorders.Some of the other holdings, such as PetroHunter Energy Corp. (OTC:PHUN) and Points International, Ltd.(OTC:PTSEF), are taking steps to change their business strategy which could add to their market value. At year-end, December 31, 2009, our net asset value was $4.07 per share with a market close of $2.60 on the NYSE-AMEX.This is a discount of 36% to net asset value.This discount is too high in our opinion, considering the past record and the future potential of the Fund.As our new strategy becomes better known, perhaps this will change. Optimism continues about our strategy.A brief history of the Fund:RENN Global Entrepreneurs Fund, Inc. was incorporated in 1994 as a Business Development Company with an offering price of $10.00 per share and began publicly trading in 1996.Beginning with $39 million in net capital, the Fund has distributed $83.4 million in cash and deemed dividends ($68.9 million after consideration of taxes and the amounts retained from the deemed dividends). The continued support from our shareholders is appreciated. Sincerely Russell Cleveland President and CEO ANNUAL REPORT TO SHAREHOLDERS FOR THE YEAR ENDED DECEMBER 31, 2009 TABLE OF CONTENTS President’s Letter Allocation of Assets 1 Financial Statements Schedule of Investments 2 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Statement of Cash Flows 9 Notes to Financials Note 1 Organization and Business purpose 10 Note 2 Summary of Significant Accounting Policies 10 Note 3 Due to/from Broker 11 Note 4 Management Fees and Incentive Fees and Reimbursement 12 Note 5 Eligible Portfolio Companies and Investments 13 Note 6 Valuation of Investments 13 Note 7 Income Taxes 15 Note 8 Financial Highlights – Audited 15 Note 9 Subsequent Events 16 Reports of Independent Registered Public Accounting Firm 17 Director and Officer Compensation 19 Quarterly Reports 21 Proxy Voting Policies and Procedures 21 Portfolio Proxy Voting Records 21 Dividend Reinvestment Plan 22 Executive Officers and Corporation Information 23 RENN Global Entrepreneurs Fund, Inc. December 31, 2009 Allocation of Assets (% of Fund’s Net Assets) INDUSTRY PERCENTAGE Healthcare Equipment Communications Equipment Diversified Commercial and Professional Services Security Systems Paper Products Application Software Consumer Finance Semi-Conductor Industrial Machinery Advertising Electronic Equipment and Instruments Internet Software and Services Healthcare Facilities Biotechnology Consumer Electronics Data Processing and Outsourced Services Packaged Food and Meats Oil and Gas Exploration and Production Managed Healthcare Business Process Outsourcing Pharmaceutical Cash and Accruals Alternative Carriers Hotels, Resorts and Cruise Lines Systems Software Allocation of Assets by Country (% of Fund’s Net Assets) 1 RENN Global Entrepreneurs Fund, Inc. December 31, 2009 SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost Market Value CONVERTIBLE BONDS – 11.54% (9) Data Processing and Outsourced Services – 3.13% $ Pipeline Data, Inc. 10% Maturity June 29, 2011 $ $ Internet Software and Services – 1.93% iLinc Communications, Inc. 12% Maturity March 29, 2012 Oil and Gas Exploration and Production- 2.09% PetroHunter Energy Corporation 8.5%Maturity November 5, 2012 Semi-Conductor – 4.39% Dynamic Green Energy Limited 7% Maturity 6/10/11(formerly Renesola Ltd.) (1) Total Unaffiliated Convertible Bonds $ $ COMMON EQUITIES – 76.5%(4) Advertising – 4.02% SearchMedia Holdings LTD (formerly Ideation Acquisition Corp.) (8) Alternative Carriers - 0.48% Geos Communications, Inc. (formerly i2 Telecom Intl., Inc.) Application Software – 5.03% SinoHub, Inc. (8) Biotechnology – 3.64% Hemobiotech Business Process Outsourcing - 0.44% Business Process Outsourcing, Ltd. (1) Communications Equipment – 8.11% COGO Group, Inc(8) Consumer Electronics – 1.84% Aurasound, Inc Consumer Finance – 4.67% Global Axcess See accompanying notes to financial statements 2 RENN Global Entrepreneurs Fund, Inc. December 31, 2009 (continued) SCHEDULE OF INVESTMENTS Unaffiliated Investments (continued) Shares or Principal Amount Company Cost Market Value COMMON EQUITIES (continued) Diversified Commercial and Professional Services – 7.40% Murdoch Security & Investigations, Inc. (1) $ $ Electronic Equipment and Instruments – 3.87% Hollysys Automation Technologies Ltd (formerly HLS Systems International) (8) Healthcare Equipment – 18.38% Bovie Medical(8) Healthcare Facilities – 3.73% PHC, Inc. Hotels, Resorts and Cruise Lines - 0.46% Silverleaf Resorts, Inc. Industrial Machinery - 3.85% Duoyuan Digital Printing Technology (formerly Asian Financial) Packaged Food and Meats – 2.26% SkyPeople Fruit Juice Inc New Internet Software and Services– 1.88% Points International, Ltd. Paper Products – 5.11% Orient Paper Inc.(3) Pharmaceutical-1.33% Skystar Bio Pharmaceutical Company Total Unaffiliated Common Equities $ 11,748, 699 $ MISCELLANEOUS SECURITIES – 1.59% Industrial Machinery – 0.20% Warrants Duoyuan Digital Printing Technology (formerly Asian Financial) Consumer Electronics - 1.39% Warrants Aurasound, Inc Total Unaffiliated Miscellaneous Securities TOTAL UNAFFILIATED INVESTMENTS $ $ See accompanying notes to financial statements 3 RENN Global Entrepreneurs Fund, Inc. December 31, 2009 (continued) SCHEDULE OF INVESTMENTS Affiliated Investments Shares or Principal Amount Company Cost Market Value OTHER SECURITIES – 0.94% CONVERTIBLE PREFERRED EQUITIES Business Process Outsourcing – 0.93% BPO Management Services, Inc. Preferred B (2) $ $ Security Systems - 0.0051% Integrated Security Systems, Inc. Preferred D (2) Total Affiliated Other Securities COMMON EQUITIES – 8.30% Managed Healthcare – 2.02% Access Plans Inc. (formerly Alliance HealthCard, Inc.)(2) Security Systems – 6.07% Integrated Security Systems, Inc. (2)(7) Systems Software – 0.21% CMSF Corp. (formerly CaminoSoft Corp.) (2)(6) Total Affiliated Common Equities TOTAL AFFILIATED INVESTMENTS TOTAL UNAFFILIATED INVESTMENTS TOTAL INVESTMENTS $ OTHER ASSETS AND LIABILITIES TOTAL NET ASSETS $ See accompanying notes to financial statements 4 RENN Global Entrepreneurs Fund, Inc. December 31, 2009 (continued) ADDITIONAL INFORMATION REGARDING AFFILIATED/RESTRICTED SECURITIES(2) Net % of Unrealized Date(s) Cost at Fair Value Net (Depreciation) Affiliated /Restricted Security Acquired 12/31/09 12/31/09 Assets Appreciation Access Plans Inc. (2)(5) 8/31/01 Common Equity to 12/31/09 $ $ $ ) BPO Management Services, Inc. 6/12/07 Preferred B Equity (2) to 12/31/08 $ ) CMSF Corp. (2)(6) 9/23/94 Common Equity to 12/31/09 $ ) Integrated Security Systems, Inc.(2) Preferred D Equity 10/13/99 $ ) Integrated Security Systems, Inc.(2)(7) 12/31/96 Common Equity to 12/31/09 $ ) Orient Paper, Inc. (3) 10/6/2009 Common Equity to 11/5/2009 Total Affiliated /Restricted Acquisitions $ $ % $ ) Securities in a privately owned company. Affiliated securities due to the Fund’s having a director on issuer’s board and/or number of shares owned by the Fund. Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2009 the aggregate value of these securities was $928,409, representing 5.11% of net assets.These shares have a discount of 29.1%. Non-Income-Producing. Purchased 60,686 shares of Access Plans Inc. common in the open market at a cost of $55,398. Purchased 8,347,317 shares of CMSF common at a cost of $83,473, received 1,506,041 shares of common as payment-in-kind interest at a cost of $17,932 and converted a note to 25,000,000 shares of common at a costof $250,00. Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2009 the aggregate value of the restricted securities was $10,938, representing 0.006% of net assets. These shares have discounts ranging from 0% to 16.3%. Received 150,000 shares of Integrated Security Systems, Inc. as payment-in-kind for board of director fees at a cost of $3,375, received 4,307,168 shares of Integrated Security Systems, Inc. as payment-in-kind for registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transctions exempt from registration, normally to qualified institutional buyers. At December 31, 2009 the aggregate value of the restricted securities was $13,459 representing 0.005% of net assets. Securities are pledged as collateral against margin loan. Percentage is calculated as a percentage of net assets. See accompanying notes to financial statements 5 RENN Global Entrepreneurs Fund, Inc. Statement of Assets and Liabilities December 31, 2009 ASSETS Investments at fair value, cost of $33,785,021 at December 31, 2009 $ Cash and cash equivalents Interest and dividends receivable Prepaid and other assets $ LIABILITIES AND NET ASSETS Liabilities: Due to broker $ Accounts payable Accounts payable – affiliate Net assets: Common Stock, $1 par value, 20,000,000 shares authorized, 4,673,867 shares issued, and 4,463,967 shares outstanding Additional paid in capital Treasury stock at cost ) Accumulated net realized gain on investments Net unrealized depreciation of investments ) Net Assets $ Net asset value per share $ See accompanying notes to financial statements 6 RENN Global Entrepreneurs Fund, Inc. Statement of Operations Year Ended December 31, 2009 Investment income: Interest income $ Dividend income Other income Expenses: General and administrative Interest expense Legal and professional fees Management fee to affiliate Net investment loss ) Realized and unrealized gain (loss) on investments: Net unrealized appreciation on investments Net realized loss on investments ) Net gain on investments Net decrease in net assets resulting from operations $ ) Net decrease in net assets resulting from operations per share $
